DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-12 and 14-24, in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) the Office failed to provide in any details the reason the special technical feature in the claimed invention fails to make a contribution over Wang.  This is not found persuasive because:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. In this case, Groups I, II, and III are only related by the technical feature of adding reagents and/or samples to cuvettes.  Accordingly, Groups I, II, and III do not relate to a single general inventive concept corresponding to a “special technical feature”.
Groups I, II, and III, lack unity of invention because even through the inventions of these groups require the technical feature of adding reagents and/or sample to cuvettes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al. (US 2017/0088831 – hereinafter “Wang”).
	Wang discloses adding reagents and/or samples to cuvettes (Wang; [0036]).
The requirement is still deemed proper and is therefore made FINAL.

Preliminary Amendment
The preliminary amendments of claims, filed 01/02/2020, has been fully considered.

Status of Claims
Claim 1-29 are pending with claims 11-12 and 14-24 under examination and claims 1-10, 13, and 25-29 withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 09/20/2019 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “an injector” in para. [0090] and “holding device” in para. [0047, 0157-0158, 0161, 0163, 0165, 0177, 0185].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “10” has been used to designate both “an injector” in para. [0090] and “holding device” in para. [0047, 0157-0158, 0161, 0163, 0165, 0177, 0185].
Appropriate correction is required.

Claim Objections
Claims 12, 15, and 24 are objected to because of the following informalities:  
Claim 12 recites “reagent bottles and/or samples”.  The examiner requests applicants include article “the” prior to “reagent”.
Claim 15 recites “sampling device (30)”.  The examiner requests applicants include article “the” prior to “sampling”.
Claim 24 recites “client (110).  The examiner requests applicants include article “a” prior to “client”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 11 recites “A detection apparatus” in the preamble but does not recite any structure for performing the function of the device in the body of the claim.  Accordingly, it is unclear if a detection apparatus is actually required or not. 
Claims 12, and 14-24 are also rejected by their dependency from claim 11.

Claim 11 lines 2-7 recite “a holding device … driven by a driving device … a reaction device … driven by the driving device … a sampling device … which is driven by the driving device”.  It is unclear if only a single driving device is required or if each of the holding device, reaction device, and sampling device have their own driving device.  If Applicants are intending for only a single driving device to be required, it is further unclear how each of the devices are being operated by a single driving device.  In this case, the claims are rendered incomplete for omitting essential elements such as a transmission, gears, pulleys, belts, etc. that amounts to a gap between the elements.  See MPEP § 2172.01.
A similar rejection is made over claim 17 with respect to the claim language “a stirring device (40), which is driven by the driving device (70)”.
A similar rejection is made over claim 24 with respect to the claim language “said driving device (70) … controls said cleaning device”

Claim 11 line 6 recites “the target sampling holes”.  There is insufficient antecedent support for this term in the claim.  Claim 11 does not previously recite “target sampling holes” and it is unclear what applicants are intending by “the target sampling holes”.   A similar rejection is made over the stirring device of claim 17 and the cleaning device of claim 24.

Claim 11 line 8-9 recites “adding said target reagents and/or samples collected from said target sampling holes to said target cuvettes corresponding to said liquid-filling holes”.  Claim 11 lines 2-6 previously define the target liquid-filling holes with respect to the holding device which holds target reagents and/or samples and the target sampling holes with respect to the reaction device, which holds target cuvettes.  It is unclear how target reagents and/or samples are collected from the target sampling holes when the target samples holes are part of the reaction device, not the holding device.  Is the sampling device aspirating and dispensing the reagents and/or samples out of and back into the target cuvette to mix the sample and reagent?  How does the target cuvette correspond to a liquid-filling hole when the target liquid-filling holes correspond to the holding device, not the reaction device?
A similar rejection is made over claim 19 with respect to the claim language “controls the stirring device (40) to rotate to the target liquid-filling holes and to stir the mixture in the target cuvettes”.  It is also further unclear if the stirring device is stirring the reagent and/or sample since the target liquid-filling holes are part of the holding device or if the stirring device is stirring the target cuvette.

Claim 11 lines 9-12 recite “a status sensing device (50), which is used for detecting the information of the reaction rotation status in said reaction device (20), the rotation status information of the holding in the holding device (10), and the reagent status information in the sampling device (30)”.  (1) It is unclear if only a single sensing device is required or if each of the holding device, reaction device, and sampling device have their own sensing device.  If Applicants are intending for only a single sensing device to be required, it is further unclear how each of the devices are being detected by only a single sensing device.  Does the sensing device comprise a plurality of sensing devices? (2) The terms “the information”, “the reaction rotation status, “the rotation status information of the holding in the holding device”, “the holding in the holding device”, and “the reagent status information in the sampling device” do not have sufficient antecedent support in the claims.  The claims do not previously define these terms and it is unclear what applicants are referring to.  (3) It is unclear what applicants are intending by “the reagent status information in the sampling device”.  Are applicants referring to a remaining amount of reagent held in the holding device?  Are applicants referring to the aspiration and dispensing state of the reagent in the sampling device?  Are applicants referring to the position of the sampling device with respect to the reagent container?  Does the sampling device determine if a particular reagent needed for a particular test is avilable on the holding device?  How is the sampling device obtaining information about a reagent status and what status is determined? (4) The term “the holding in the holding device” is ambiguous and it is unclear what applicants are intending to further define by this phrase.  Are applicants referring to the reagents and/or samples as “the holding”?  Are applicants referring to a holding disk in the holding device, as defined in claim 12?

Claim 11 lines 18-20 recite “controlling … said holding device to perform corresponding operations based on the received control instructions”.  Claim 11 lines 13-16 previously recite “a main control system … for generating and sending corresponding control instructions … based on … the rotation status information of the holding”.  It is unclear if “the holding” is being controlled or if “the holding device” is being controlled.  Does the main control system connect with the holding or the holding device? 

Claim 12 recites “the holding device comprises: a holding disk, which is movably arranged and rotated periodically around an axis”.  Claim 11 lines 2-3 previously recite “a holding device … periodically rotated around an axis”.  It is unclear if the hold device and holding disk rotate about the same axis or different axes.  Does the holding disk rotate independently from or together with the holding device? 

Claim 14 recites “said sampling device (30) comprises … a sampling rotating unit … rotated periodically around an axis”.  Claim 1 lines 7-8 previously recite “a sampling device (30) … periodically rotated around an axis”.  It is unclear if the axis of the sampling rotating unit is rotated around the same axis as the sampling device, or if each of the sampling device and sampling rotating unit are rotated around independent axes.  Perhaps applicants are intending to recite “a sampling rotating unit … rotated periodically around the axis”?
A similar rejection is made over claim 18 in view of claim 17 with respect to “a stirring rotating unit … rotated periodically around an axis”, recited in claim 18, and “a stirring device … periodically rotating around an axis”, recited in claim 17.

Claim 14 recites “a sampling needle (33), which has a fixed end on one end and a free end at the other end”.  It is unclear as to the structural relationship between the sampling needle and the sampling device.  Where is the sampling needle fixed at one end with respect to the recited features of the sampling device? 
A similar rejection is made over claim 18 with respect to the claim language “a stirring needle (43), which has a fixed end on one end and a free end on the other end”.

Claim 15 recites “when receiving the information of the reaction rotation status that the target cuvettes are rotated to the target liquid-filling holes” and “sampling device (30) to rotate to the target liquid-filling holes of the reaction device (20) and to add the target reagents and/or samples to the target cuvettes corresponding to the target liquid-filling holes”.  Claim 1 lines 5-6 previously define “a reaction device … so that target cuvettes are rotated to the target sampling holes”, and claim 1 lines 2-4 “a holding device … rotated to target liquid-filling holes”.  Applicant first define the reaction device as being rotated with respect to target sampling holes in claim 1 and then later describe the reaction device being rotated with respect to the target liquid-filling holes, which corresponds to the holding device, in claim 15.  It is unclear how applicants are correlating the holding device, the reaction device, the target liquid-filling holes, and the target sampling holes with respect to one another.  Does the holding device comprise target liquid-filling holes or target sampling holes?  Does the reaction device comprise target liquid filling holes or target sampling holes?  Do both devices comprise both?  
A similar rejection is made over claim 16 with respect to the claim language “the target reagents and/or samples are rotated to the target sampling holes”, and “the target sampling holes of the holding device (10)”.
A similar rejection is made over claim 19 with respect to the claim language “rotate to the target liquid-filling holes and to stir the mixture in the target cuvettes”.
A similar rejection is made over claim 22 with respect to the claim language “said target-liquid filling holes for cleaning said target cuvettes”.
A similar rejection is made over claim 24 with respect to the claim language “the target cuvettes corresponding to the target liquid-filling holes”.

Claim 15 recites “when receiving the information of the reaction rotation status that the target cuvettes are rotated to the target liquid-filling holes and the reagent status information that the collection of reagents is completed”.  Claim 15 depends from claim 11 which recites in lines 9-12 “a status sensing device (50), which is used for detecting the information of the reaction rotation status in said reaction device (20), … the reagent status information in the sampling device (30).  The status information of claim 15 comprising “the target cuvettes are rotated to the target liquid-filling holes” and “the collection of reagents is completed” is not previously defined by claim 11 and therefore lacks antecedent support.  The examiner suggests applicants amend the claims to recite “said main control system (60), when receiving the information of the reaction rotation status, wherein the information of the reaction rotation status further comprises determining the target cuvettes are rotated to the target liquid filling holes, and the reagent status information, wherein the reagent status information further comprises determining collection of respective reagents is completed, generates an instruction of the addition of reagent”.  
A similar rejection is made over claim 16 with respect to the claim language “the holding rotation status information that the target reagents and/or samples are rotated to the target sample holes and the reagent status information that the addition of reagents is completed”.
A similar rejection is made over claim 19 with respect to the claim language “the reagent status information that the addition of reagents is completed”.
A similar rejection is made over claim 21 with respect to the claim language “the reaction rotation status information that the number of rotations by a predetermined angle is a predetermined number”.

Claim 15 recites “controls sampling device (30) to rotate to the target liquid-filling holes of the reaction device (20) to add the target reagents and/or the target samples”.  Claim 15 previously recites “said main control system (60) … generates an instruction of the addition of reagents”.  It is unclear if the instruction of the addition of reagents also includes the target samples or if the instruction merely applies to target reagents.  If the instruction applies to both reagents and samples, how does the instruction of the addition of reagents control the sampling device to add target samples as well if the instructions only include the addition of reagents?

Claim 17 recites “said biochemical detection apparatus”.  There is insufficient antecedent basis for this term in the claims.  Claim 11 previously defines “A detection apparatus”.  It is unclear if the biochemical detection apparatus is the same as the detection apparatus or if applicants are attempting to define another device entirely.  
A similar rejection is made over claim 18 with respect to the claim language “The biochemical detection apparatus”.

Claim 17 recites “the mixtures formed in the target cuvettes”.  There is insufficient antecedent support for this term in the claims.  The claims do no previously define a mixture formed in the target cuvettes and it is unclear what applicants are intending to refer to by this phrase.
A similar rejection is made over claim 19 with respect to “the mixtures in the target cuvettes”.

Claim 17 recites “a stirring device (40) … for stirring the mixtures formed in the target cuvettes”.  Claim 11 lines 5-9 previously recite “a reaction device …so that target cuvettes are rotated to the target sampling holes; a sampling device (30) … for adding said target reagents and/or samples collected from said target sampling holes to said target cuvettes corresponding to said target liquid-filling holes”.  The target cuvettes in claim 11 are associated with positions for filling the cuvettes with reagent and/or sample.  However, the target cuvettes in claim 17 are associated with positions for mixing.  It is unclear how applicants are correlating target cuvettes with both the function of adding reagents and/or sample and the function of stirring.  Does the stirring operation occur simultaneously with the addition of reagents and/or samples or does the stirring operation occur with respect to a different cuvette at a different location?
A similar rejection is made over claim 22 with respect to the claim language “a cleaning device … used to input the liquid in the cleaning liquid into said target cuvettes corresponding to said target liquid-filling holes”.  Are reagents and/or samples and the liquid in the cleaning liquid add to the target cuvettes simultaneously?

Claim 20 recites “the stirring status information of the stirring device (40)”.  There is insufficient antecedent basis for this term in the claims and it is unclear what applicants are attempting to refer to by “the stirring status information” since the claims do not previously define this term.

Claim 20 recites “a stirring reset instruction. the driving device…”  The claim(s) must be in one sentence form only. See MPEP 2175.
A similar rejection is made over claim 23 with respect to the claim language “the waste liquid from the target cuvettes.  a cleaning component …”

Claim 20 recites “a stirring reset instruction.  the driving device is connected with the stirring device (40) and controls the stirring device (40) to be reset”.  (1) It is unclear what applicants are intending by the phrase “a stirring reset instruction”.  How is the stirring device being “reset”?  Is the stirring device simply stopped from stirring for the remainder of an operation cycle?  Is the device powered down and restarted?  (2) It is unclear how the driving device controls the stirring device to be reset.  Does the driving device simply stop the stirring device from stirring?  

Claim 21 recites “said main control (60), when receiving the reaction rotation status information that the number of rotations by a predetermined angle is a predetermined number, generates a reagent rotation holding instruction; the holding device (10), after receiving the reagent rotation instruction, is controlled to rotate by the predetermined angle so that the next target cuvette is directed at the target liquid-filling hole”.  (1) The claims refer to “receiving the reaction rotation status” which is defined in claim 11 as instructions corresponding to the reaction device (20), then recite “generates a reagent rotation holding instruction”, which corresponds to the holding device 10.  It is unclear if the main control is receiving the reaction rotation status or if the main control is receiving the holding device rotation status. (2)  Applicant(s) define the number of rotations by a predetermined angle with respect to the reaction rotation status and then recite the holding device is rotated by the predetermined angle.  It is unclear if the reaction device is rotated by a predetermined angle or if the holding device is rotated by the predetermined angle.  (3)  It is unclear what applicants are intending by “the next target cuvette is directed at the target liquid-filling hole”.  The target cuvette is defined in claim 11 as being part of the reaction device with respect to a target sampling hole and the holding device is defined with respect to the target liquid-filling holes.  How is the target cuvette on the reaction device being directed to the target liquid-filling hole on the holding device?  (4) It is unclear if the holding device is only rotated by the predetermined angle of if the holding device is rotated by the predetermined number of the predetermined angle.

Claim 22 recites “the liquid in the cleaning liquid”.  (1) The terms “the liquid” and “the cleaning liquid” do not have sufficient antecedent basis in the claims and it is unclear what applicants are referring to by the terms.  (2) A cleaning liquid is a liquid and it is unclear what “the liquid” in the cleaning liquid is attempting to further device.  

Claim 23 recites “the waste liquid”.  There is insufficient antecedent support for this term in the claims and it is unclear what applicants are attempting to refer to.

Claim 24 recites “the cleaning instruction”.  There is insufficient antecedent support for this term in the claims and it is unclear what applicants are attempting to refer to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 14-17, 19, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weyrauch et al. (US Patent No. 5,314,825 – hereinafter “Weyrauch”).

Regarding claim 11, Weyrauch disclose a detection apparatus for thioredoxin reductase activity (Weyrauch; fig. 1, col. 5 lines 56-57, col. 6 lines 42-46), wherein, comprising: 
a holding device (10), which is used to hold multiple reagents and/or samples, driven by a driving device (70), and periodically rotated around an axis, so that target reagents and/or samples are rotated to target liquid-filling holes (Weyrauch discloses a holding device 240 for holding a holding disk 15; fig. 36, col. 20 lines 44-50.  Containers 25, 35, and 36 are positioned about the holding disk 15 for receiving samples and reagent liquids.  A gear 244 of the holding device meshes with gear 243 of the holding disk, and is driven by a driving device 16 to index the holding disk 15 to a stationary angular position about a vertical axis with a selected container positioned at a container access station C; figs. 1, 3, 35, 36, col. 6 lines 3-11, col. 8 lines 56-62, col. 21 lines 9-14); 
a reaction device (20), which is used to hold multiple cuvettes, driven by the driving device (70), and periodically rotated around an axis, so that target cuvettes are rotated to the target sampling holes (Weyrauch discloses a reaction device 11 rotatably mounted about a vertical axis.  A plurality of cuvettes 10 are mounted on the reaction device 11.  A driving device 12 indexes the reaction device 11 at a stationary angular position about the vertical axis with a selected cuvette 10 positioned at a cuvette access station A; figs. 1 & 3, col. 5 lines 56-64); 
a sampling device (30), which is driven by the driving device (70), periodically rotated around an axis and used for adding said target reagents and/or samples collected from said target sampling holes to said target cuvettes corresponding to said target liquid-filling holes (Weyrauch discloses a sampling device 17 movable about a vertical axis and intersects both the cuvette access station A and the container access station C to transfer liquid from a container positioned on the holding device 15 at the container access station C to a cuvette 10 positioned on the reaction device 11 at the cuvette access station; fig. 1, col. 6 lines 12-22); 
a status sensing device (50), which is used for detecting the information of the reaction rotation status in said reaction device (20) (Weyrauch discloses a driving device 12 indexes the reaction device 11 at a stationary angular position about the vertical axis with a selected cuvette 10 positioned at a cuvette access station A; figs. 1 & 3, col. 5 lines 56-64.  Indexing of the reaction device 11 is accomplished by a circular slotted rim 60 that rotates between a light sensor 74 on the framework of the instrument.  A rotational “home” position of the reaction device 11 is defined to be a depending flag 129 and a second sensor 139; fig. 13, col. 13 lines 23-27), the rotation status information of the holding in the holding device (10) (Weyrauch discloses the driving device 16 indexes the holding disk 15 in the holding device 240 to a stationary angular position about the vertical axis with a selected container positioned at a container access station C; figs. 1 & 3, col. 6 lines 3-11, col. 8 lines 56-62.  Indexing of the holding disk 15 is accomplished by a circular notched indexing ring 245 formed at its underside, which moves between an optical sensor 246 coupled to a main control system 30.  A reference “home” angular position of the holding disk 15 about the vertical axis of shaft 241 in the holding device 240 is determined by a projecting index tab 247 at the bottom of the holding disk 15, which is detected by an optical sensor 248 within the holding device 240; fig. 33, col. 22 lines 29-27), the reagent status information in the sampling device (30) (As best understood, Weyrauch discloses a capacitive sensing system for sensing liquid levels by use of the sampling device 17; col. 33 lines 36-39.  The capacitive sensing system proves a mechanism for dynamically sensing the surface of liquid in a container, such as the reagent bottles 25 mounted within holding device 15; figs. 67-70, col. 33 lines 36-68, col. 34 lines 1-68, col. 35 lines 1-68, col. 36 lines 1-35.  In addition, Weyrauch discloses photo detectors 356, 357, and 358 control vertical and angular movement of the sampling device 17; col. 31 lines 54-68, col. 32 lines 1-3); 
a main control system (60), which is connected with said status sensing device (50) and said driving device (70), respectively, and used for generating and sending corresponding control instructions to the driving device (70) based on the information of the reaction rotation status, the rotation status information of the holding, and the reagent status information (Weyrauch discloses main control system 30 is used by the operator to enter data, control operations of instrument components, accept data generated by the instrument, manage and maintain system information, and generate visual and printed reports about assays and instrument performance; fig. 1, #30, col. 6 lines 33-38. The main control system 30 is connected to data acquisition control 314 for controlling rotation and indexing of the reaction device 11 through operation of driving device 12 through signals generated by sensors 74 and 139; fig. 71, col. 39 lines 10-23.  The main control system 30 is connected to holding device controller 312 to operate driving device 16 to selectively position the holding disk 15 about its axis in the holding device 240.  Main control system 30 monitors signals from sensors 246 and 248 to accurately index holding disk 15 at a selected angular position for sampling device 17 access to a selected container; fig. 71, col. 38 lines 64-68.  Main controller 30 is connected to sampling device controller 310 to move the sampling device 17 both vertically and angularly through use of the operator 19.  Photocell sensors 356, 357, and 358 associated with sampling device 17 and operator 19 provide signals indicative of the present vertical and angular position of the sampling device 19.  Main controller 30 also controls operation of the capacitive sensing system; fig. 71, col. 38 lines 53-63. Lastly, Weyrauch discloses main controller 30 controls scheduling and physical operation to be carried out by the detection apparatus; col. 38 lines 29-31); 
the driving device (70), which is connected with said sampling device (30), said holding device (10) and said reaction device (20), respectively, and used for controlling said sampling device (30), said reaction device (20) and said holding device (10) to perform corresponding operations based on the received control instructions (Weyrauch; fig. 71, col. 38 lines 29-31, col. 38 lines 53-68, col. 39 lines 1-23).  
Note: Claim 11 contains a large amount of functional language and/or language related to intended use (e.g. “A detection apparatus for thioredoxin reductase activity”, “a holding device, which is used to”, “a reaction device, which is used to”, “a sampling device … used for adding”, “a sensing device, which is used for”, “a main control system … used for”, “the driving device … used for”).  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  If applicants intend for the functional language and/or language related to intended use to be more than a mere capability of the device, the examiner suggests amending the claims to recite “configured to” or “programmed to” (e.g. “a reaction device configured to …”).

Regarding claim 12, Weyrauch discloses the detection apparatus according to claim 11 above, wherein, said holding device (10) comprises: 
a holding disk (11), which is movably arranged and rotated periodically around an axis (Weyrauch discloses a holding disk 15 is fixed on vertical shaft 241 in the holding device 240; col. 20 lines 46-48, and rotated about a vertical axis; col. 6 lines 3-11); 
multiple holding fixtures (12), which are used for holding reagent bottles and/or sample bottles (Weyrauch; fig. 32, #26, #132, #133, col. 8 lines 30-33, col. 21 lines 21-32).  

Regarding claim 14, Weyrauch discloses the detection apparatus according to claim 11 above, wherein, said sampling device (30) comprises: 
a sampling rotating unit (31), which is movably arranged, driven by the driving device (70) and rotated periodically around an axis (Weyrauch; fig. 77, #343, #352, #353, #354, column 31 lines 47-53);
sampling fixtures (32), which are fixed on said sampling rotating unit (31) and driven to be rotated by said sampling rotating unit (31) (Weyrauch; sampling fixtures 17 is fixed to 352 of the sampling rotating unit and is rotated by 343 of the sampling rotating unit about axis A-A; fig. 76, col. 30 lines 57-50, col. 30 line 68 through col. 31 lines 1-3); 
a sampling needle (33), which has a fixed end on one end and a free end at the other end (Weyrauch; fig. 76, col. 6 lines 13-15).  

Regarding claim 15, Weyrauch discloses the detection apparatus according to claim 11 above, wherein, said main control system (60), when receiving the information of the reaction rotation status that the target cuvettes are rotated to the target liquid-filling holes and the reagent status information that the collection of reagents is completed, generates an instruction of the addition of reagents; said driving device (70), after receiving the instruction of the addition of reagents, controls sampling device (30) to rotate to the target liquid-filling holes of the reaction device (20) and to add the target reagents and/or the target samples to the target cuvettes corresponding to the target liquid-filling holes (As best understood, Weyrauch discloses liquid samples and reagents are supplied to the reaction device 11 by indexing the holding disk 15 with a selected container positioned at a container access station C.  By moving sampling device 17 along an arcuate path, the instrument can selectively transfer liquids from containers positioned on the holding disk 15 at the container access station C to cuvette 10 positioned on the reaction device 11 at the cuvette access station A; col. 26 lines 1-13).  

Regarding claim 16, Weyrauch discloses the detection apparatus according to claim 11 above, wherein, said main control system (60), when receiving the holding rotation status information that 6the target reagents and/or samples are rotated to the target sample holes and the reagent status information that the addition of the reagents is completed, generates the instruction for the collection of reagents; said driving device (70), after receiving the instruction for the collection of reagents, controls the sampling device (30) to rotate to the target sample holes of the holding device (10) and to collect the target reagents and/or the target samples (As best understood, Weyrauch discloses liquid samples and reagents are supplied to the reaction device 11 by indexing the holding disk 15 with a selected container positioned at a container access station C.  By moving sampling device 17 along an arcuate path, the instrument can selectively transfer liquids from containers positioned on the holding disk 15 at the container access station C to cuvette 10 positioned on the reaction device 11 at the cuvette access station A; col. 26 lines 1-13.  The operation comprises a repetitious sequence of cyclically transferring liquid from any selected container on the holding disk 15 to any selected cuvette 10 on the reaction device 11; col. 25 lines 45-54.  Accordingly, a new instruction for the collection of reagents is generated after the addition of reagents from the previous operation cycle).  

Regarding claim 17, Weyrauch discloses the detection apparatus according to claim 11 above, wherein, said biochemical detection apparatus also comprises: a stirring device (40), which is driven by the driving device (70), periodically rotated around an axis, and used for stirring the mixtures formed in the target cuvettes (Weyrauch discloses driving device 12 turns the reaction device 11 about its axis to perform mixing or centrifugation of the contents in cuvettes mounted to it; col. 5 lines 60-66).  

Regarding claim 19, modified Weyrauch teaches the detection apparatus according to claim 17 above, wherein, said main control system (60), when receiving the reagent status information that the addition of reagents is completed, generates a stirring control instruction; said driving device (70), after receiving the stirring control instruction, controls the stirring device (40) to rotate to the target liquid-filling holes and to stir the mixtures in the target cuvettes (As best understood, Weyrauch discloses operations carried out within the detection apparatus are timed about a repetitious cycle of operations.  Each cycle involves sequentially transferring liquids to an awaiting cuvette 10 on the reaction device 11, mixing the liquids, and centrifuging them for test purposes; col. 7 lines 10-15.  Accordingly, after transfer of reagents is completed, the reaction device mixes the contents of the cuvette while the holding device is rotated to the next target liquid-filling hole for the next operation cycle).

Regarding claim 20, Weyrauch discloses the detection apparatus according to claim 17 above, wherein, said status sensing device (50) is also used to detect the stirring status information of the stirring device (40);  7said main control system (60), after receiving the stirring status information that the stirring is completed, generates a stirring reset instruction. the driving device is connected with the stirring device (40) and controls the stirring device (40) to be reset (Weyrauch discloses operations carried out within the detection apparatus are timed about a repetitious cycle of operations shown in fig. 72.  Each cycle involves sequentially transferring liquids to an awaiting cuvette 10 on the reaction device 11, mixing the liquids, and centrifuging them for test purposes; fig. 72, col. 7 lines 10-15.  The examiner notes that “accelerate”, “spin”, and “decelerate” in fig. 72 indicate stirring status information of the stirring device).

Regarding claim 21, Weyrauch discloses the detection apparatus according to claim 11 above, wherein, said main control system (60), when receiving the reaction rotation status information that the number of rotations by a predetermined angle is a predetermined number, generates a reagent rotation instruction; the holding device (10), after receiving the reagent rotation instruction, is controlled to rotate by the predetermined angle so that the next target cuvette is directed at the target liquid- filling hole (As best understood, Weyrauch discloses the holding device 240 comprises a gear 244 that meshes with gear 243 of the holding disk 15, and is driven by a driving device 16 to index the holding disk 15 to a stationary angular position about a vertical axis with a selected container positioned at a container access station C; figs. 1, 3, 35, 36, col. 6 lines 3-11, col. 8 lines 56-62, col. 21 lines 9-14.  Weyrauch also discloses the reaction device 11 comprises a driving device 12 indexes the reaction device 11 at a stationary angular position about the vertical axis with a selected cuvette 10 positioned at a cuvette access station A; figs. 1 & 3, col. 5 lines 56-64.  The main control system 30 performs repetitious cycles of operation; col. 7 lines 10-15.  Accordingly, the holding disk 15 and reaction device 11 are rotating by a predetermined angle that is a predetermined number to transfer a selected fluid from the holding disk 15 to the reaction device 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weyrauch, and further in view of Wang et al. (US 2015/0247875 – hereinafter “Wang”).

Regarding claim 18, Weyrauch discloses the biochemical detection apparatus according to claim 17 above comprising said stirring device.
Weyrauch does not disclose said stirring device (40) comprises: a stirring rotating unit (41), which is movably arranged, driven by the driving device (70) and rotated periodically around an axis; stirring fixtures (42), which are fixed on a stirring rotating unit (41) and driven to be rotated by a stirring rotating unit (41); a stirring needle (43), which has a fixed end on one end and a free end at the other end.  
However, Wang discloses the analogous art of a detection apparatus (Wang; fig. 1, #300, [0028]) comprising a holding device (Wang; fig. 1, #20, [0028]), a reaction device (Wang; fig. 1, #10, [0028]), a sampling device (Wang; fig. 1, #30, [0028]), a main control system (Wang; fig. 1, #200, [0028]) and a stirring device (Wang; fig. 1, #40, [0028]) wherein the stirring device 40 comprises a stirring rotating unit (41), which is movably arranged, driven by the driving device (70) and rotated periodically around an axis (Wang teaches the stirring device 40 comprises a drive mechanism [0029] that moves between cleaning cell 100 and the stirring position 103 of the reaction device or counterclockwise; fig. 1, [0038]. The examiner is interpreting the stirring unit to comprise the vertical shaft and drive mechanism 42 that perform the function of rotating the stirring unit clockwise or counterclockwise between cleaning cell 100 and the stirring position 103); stirring fixtures (42), which are fixed on a stirring rotating unit (41) and driven to be rotated by a stirring rotating unit (41) (Wang teaches a horizontally extending arm attached to the vertical shaft of the stirring rotating unit; fig. 1); a stirring needle (43), which has a fixed end on one end and a free end at the other end (Wang teaches stirring device 40 comprises a stirring needle 41 fixed at one end to the horizontally extending arm and a free end on the other end; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stirring device of Weyrauch with the stirring device comprising a stirring rotating unit, stirring fixtures, and a stirring needle, as taught by Wang, because Wang teaches the stirring device comprising the stirring rotating unit, stirring fixtures, and stirring needle can achieve the function of mixing samples during periods when the reaction device is stopped (fig. 5, #16b, #11a, [0057, 0073]), thereby increasing the efficiency of each cycle by eliminating the need for the reaction device itself to perform the function of mixing.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Weyrauch and Wang both teach a detection apparatus that dispense samples and reagents into a reaction device and performs mixing. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Weyrauch, and further in view of Saito (US Patent No. 5,948,358 – hereinafter “Saito”).

Regarding claim 22, Weyrauch disclose the detection apparatus according to claim 11 above, wherein, further comprising: a cleaning device (90) (Weyrauch discloses a cuvette dispenser module 13 arranged in a position immediately above the reaction device 11 and includes a magazine for replacing used cuvettes; figs. 14-23, col. 7 lines 58-68).
Weyrauch does not disclose the cleaning device (90), which is used to input the liquid in the cleaning liquid into said target cuvettes corresponding to said target liquid-filling holes for cleaning said target cuvettes.  
However, Saito discloses the analogous art of a detection apparatus (Saito; fig. 1, col. 3 lines 3-5), a reaction device (Saito; fig. 1, #12, col. 3 lines 8-9), and a cleaning device (Saito; fig. 1, #23, col. 4 line 8), which is used to input the liquid in the cleaning liquid into said target cuvettes corresponding to said target-filling holes for cleaning said target cuvettes (As best understood, Saito discloses the cleaning device 23 pumps cleaning liquid into cuvettes at positions W1, W2, W3, and W4 for cleaning target cuvettes; col. 5 lines 8-17, col. 5 lines 33-67, col. 6 lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning device of Weyrauch with the cleaning device which is used to input the liquid in the cleaning liquid into said target cuvettes, as taught by Saito, because Saito teaches the cleaning device which is used to input the liquid in the cleaning liquid into said target cuvettes allows reuse of the cuvette after the cleaning device cleans the target cuvette with the cleaning liquid (Saito; col. 1 lines 39-41).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Weyrauch and Saito both teach a detection apparatus comprising a reaction device holding a plurality of cuvettes and a cleaning device.

Regarding claim 23, modified Weyrauch teaches the detection apparatus according to claim 22 above, wherein, said cleaning device (90) further comprises: a hydraulic device (91), which is used to control the liquid in the cleaning liquid entering the target cuvettes or discharging the waste liquid from the target cuvettes. a cleaning component (92), which is connected with said hydraulic device (91), under the action of said hydraulic device (91), to clean the target cuvettes (The modification of the cleaning device of Weyrauch with the cleaning device which is used to input the liquid in the cleaning liquid into said target cuvettes, as taught by Saito, has previously been discussed in claim 22 above.  Saito also teaches the cleaning device comprises hydraulic device to drain and a hydraulic device to supply cleaning liquid; col. 5 lines 8-17.  Saito further discloses a cleaning component 31 connected to said hydraulic device to clean the target cuvettes; figs. 4a-b, col. 6 lines 41-67, col. 7 lines 1-47).  

Regarding claim 24, modified Weyrauch teaches the detection apparatus according to claim 22, wherein, further comprising: client (110), which is connected with said main control system (60), and used to provide an input interface for user operating instructions, and to collect the cleaning instruction input by the user on said input interface for user operation instructions, and send the cleaning instruction to said main control system (60); said driving device (70), after receiving the cleaning instruction, controls said cleaning 8device (90) to clean the target cuvettes corresponding to the target liquid-filling holes (The modification of the cleaning device of Weyrauch with the cleaning device which is used to input the liquid in the cleaning liquid into said target cuvettes, as taught by Saito, has previously been discussed in claim 22 above.  Weyrauch discloses client 31, 32 connected to said main control system 30 is used by an operator to enter data, control operations of the instrument components, accept data generated by the instrument, manage and maintain system information, and generate visual and printed reports about assays and instrument performance; fig. 2, col. 6 lines 33-38.  The modification resulting in client 30 of Weyrauch being functionally capable of collecting cleaning instructions input by the user and sending the cleaning instructions to the main control system 30 so that the cleaning device is driven to clean the target cuvettes since Weyrauch specifically discloses the main control system 30 is used to control operations of instrument components).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Clark (US Patent No. 6,190,617) discloses a carousel comprising cuvettes, reagents and samples driven by a single driving device.
Kelln (US Patent No. 5,334,349) discloses a holding device for holding reagents and/or samples.
Wang (US 2009/0104704) discloses an analyzer comprising a sample/reagent tray, probe, cleaning device, and stirring mechanism that performs corresponding operations on target cuvettes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798       

/Benjamin R Whatley/Primary Examiner, Art Unit 1798